Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 1 of 11 PageID 3164



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                CASE NO. 3:19-cr-00001-TJC-PDB

 UNITED STATES OF AMERICA,

 v.

 JOHN R. NETTLETON,
       Defendant.
 ______________________________/


      DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL PURSUANT TO
               FEDERAL RULE OF CRIMINAL PROCEDURE 29
        Defendant JOHN R. NETTLETON, by and through below counsel, renews his previously

 filed motions pursuant to Federal Rule of Criminal Procedure 29 for a judgment of acquittal on all

 counts of the Indictment. Defendant incorporates all of the arguments made at the close of the

 Government’s case and at the close of the evidence, and further states the following:

        Under Rule 29, the Court “must enter a judgment of acquittal of any offense for which the

 evidence is insufficient to sustain a conviction.” Fed. R. Crim. Proc. 29(a). Under Rule 29, the

 “evidence supports a conviction, if, viewed in the light most favorable to the government, it would

 allow any rational trier of fact to find the essential elements of the crime beyond a reasonable

 doubt.” United States v. Graf, 610 F.3d 1148, 1166 (11th Cir. 2010) (citing United States v.

 Stoddard, 150 F.3d 1140, 1144 (9th Cir. 1998)). But

        a conviction based on speculation and surmise alone cannot stand. United States v.
        Wiley, 846 F.2d 150, 155 (2d Cir.1988). In particular, the government must
        introduce sufficient evidence to allow the jury to reasonably infer that each essential
        element of the crime charged has been proven beyond a reasonable doubt. Jackson
        v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); United
        States v. Macklin, 671 F.2d 60, 65 (2d Cir.1982). Therefore, the government must
        do more than introduce evidence “at least as consistent with innocence as with
        guilt.” United States v. Mulheren, 938 F.2d 364, 372 (2d Cir.1991) (quoting United
        States v. Mankani, 738 F.2d 538, 547 (2d Cir.1984)).

                                                  1
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 2 of 11 PageID 3165




 United States v. D’Amato, 39 F.3d 1249, 1256 (2d Cir. 1994); see also United States v. Blair, 661

 F.3d 755, 767 (4th Cir. 2011) (vacating obstruction of justice conviction under 18 U.S.C. § 1503

 where “the government's arguments rest on mere speculation.”).

        “A criminal defendant who challenges the sufficiency of evidence shoulders a heavy

 burden, but not an impossible one.” United States v. Jones, 383 F.3d 107, 111 (2d Cir. 2004).

        As explained, the Government’s evidence for Counts 1, 2, 3, 5, 6, and 7 is legally

 insufficient to sustain a conviction.



        I.      The Government failed to prove Obstruction of Justice (Counts 1 and 2)

                a. The evidence is insufficient to sustain a conviction under § 1512(b)(3)

        To establish a violation of 18 U.S.C. § 1512(b)(3) - Count 1, the Government must prove

 that Defendant 1) knowingly and willfully engaged in misleading conduct toward another person,

 and 2) acted with the intent to hinder, delay, or prevent the communication of information to a

 Federal law enforcement officer, and 3) that the information related to the commission or possible

 commission of a Federal offense. According to the indictment, the relevant law enforcement

 officers were NCIS agents or members Naval Station Guantanamo Bay Security Department.

        Even if the Government’s evidence at trial is credited, it is legally insufficient to sustain an

 obstruction of justice conviction for Count 1. § 1512(b)(3) requires “a specific intent to interfere

 with the communication of information.” United States v. Veliz, 800 F.3d 63, 73 (2d Cir. 2015)

 (quoting United States v. Genao, 343 F.3d 578, 586 (2d Cir.2003)). But the Government has failed

 to present anything more than speculation that Defendant specifically intended to interfere with

 the communication of information related to a federal offense.



                                                   2
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 3 of 11 PageID 3166



         The bulk of the Government’s case for Count 1 relates to Defendant’s allegedly false or

 misleading statements to Admiral Mary Jackson, Admiral Christopher Gray, and Captain Alonza

 Ross. But none of these persons (at least to Defendant’s knowledge) were actually investigating

 Defendant for the commission of a federal offense at the time of his purportedly obstructive

 conduct. And the Government presented no evidence that Defendant knew or surmised that the

 contents of his communications to these persons would be provided to any NCIS agent or

 Guantanamo Bay security personnel. Thus, there was no evidence that Defendant in any way

 sought to hinder, delay, or prevent the communication of information to federal law enforcement

 officers.

         In short, the Government failed to show that Defendant acted with the intend to obstruct

 justice, and a judgment of acquittal should be granted on Count 1.

                b. The evidence is insufficient to sustain a conviction under § 1512(c)(2)

         18 U.S.C. § 1512(c)(2) - Count 2, requires the Government to prove that 1) Defendant

 knew of or foresaw an official proceeding, and knew that his actions were likely to affect it; 2)

 Defendant engaged in conduct which constituted a substantial step toward the commission of the

 crime of obstruction of an official proceeding; 3) Defendant acted corruptly, i.e., with an improper

 purpose and to engage in conduct knowingly and dishonestly with the specific intent to subvert,

 impede, or obstruct the actual or foreseen official proceeding; and 4) the natural and probable

 effect of Defendant’s conduct would be the interference with the due administration of justice.

         Count 2 thus requires a nexus between Defendant’s conduct and the alleged official

 proceeding. The nexus requirement demands that Defendant's conduct must have a relationship

 in time, causation, or logic with the official proceeding. See, e.g., United States v. Reich, 479 F.3d

 179, 185 (2d Cir. 2007). Here, the Government must show that Defendant contemplated a



                                                   3
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 4 of 11 PageID 3167



 particular official proceeding (in this case, a court martial) when he engaged in the alleged conduct,

 and that there is a nexus between this alleged conduct and the official proceeding. United States v.

 Young, 916 F.3d 368, 386 (4th Cir. 2019).

        While the Government presented certain testimony (for example, through Admiral Gray)

 that a person could be court martialed for violations of the Uniform Code of Military Justice (such

 as adultery, amongst other things), the Government failed to present evidence that Defendant

 actually committed any obstructive conduct in contemplation of a court martial. The Government

 didn’t present evidence that Defendant knew his actions would affect any potential court martial.1

 There simply was no showing at trial that Defendant foresaw a court martial, that he believed his

 actions would affect a court martial, or that his actions were designed in any way to obstruct such

 a court martial.



 1
   In conversations with Lara Sabonash that occurred after the subject incidents of January 2015,
 after Defendant had already been removed from Guantanamo Bay, Defendant and Mrs. Sabonash
 discussed the issue of whether their relationship could have any impact on Defendant’s status in
 the Navy:

        Q. In these same conversations, did you -- did he discuss with you that he might
        be facing potential UCMJ proceedings?

        A. No. I don't -- I don't think he thought he was facing them.

 Testimony of Lara Sabonash, January 8, 2020 (emphasis added).

 And later Mrs. Sabonash testified:

        Q. All right. And you were asked whether Captain Nettleton mentioned whether
        he was facing any -- any court-martial or UCMJ stuff. You said, "I don't think he
        thought he was facing any."

        A. Correct.

 Testimony of Lara Sabonash, January 8, 2020



                                                   4
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 5 of 11 PageID 3168



        Of course, more than five years after the subject incidents, a court martial still has not been

 instituted. Essentially, the Government’s case for Count 2 rests on the mere possibility that a court

 martial could have been instituted at some point, without any evidence that Defendant acted in

 relation to any foreseen court martial. Such evidence is not enough to satisfy the § 1512(c)(2)

 nexus requirement. See, e.g., United States v. Young, 916 F.3d at 387 (finding no violation of §

 1512(c)(2) where there was no evidence that the defendant “was aware either that his conduct

 would affect a grand jury proceeding or that a grand jury or similar proceeding was impending” or

 that he “foresaw a specific grand jury investigation or that he designed his conduct to thwart such

 an investigation …”)

        Next, the Government failed to present any evidence that Defendant acted corruptly with

 the specific intent to obstruct any court martial. The term “corruptly” under § 1512 means to act

 with the purpose of wrongfully impeding the administration of justice. See United States v.

 Matthews, 505 F.3d 698, 706 (7th Cir. 2007). If Defendant didn’t foresee a court martial, he

 couldn’t possibly have acted corruptly with the intention to obstruct a court martial.

        Additionally, the Government presented no evidence that Defendant intended to

 specifically obstruct a court martial, as opposed to, for example, merely obstructing a Department

 of the Navy investigation (the latter of which would not be an offense under § 1512(c)(2)).

        Under these circumstances, the Government’s evidence was insufficient to sustain a

 conviction, and acquittal should be entered on Count 2.



        II.     The Government failed to prove a Scheme to Conceal Material Facts (Count
                3)

        Count 3, 18 U.S.C. § 1001(a)(1), charges Defendant with to falsifying and concealing the

 facts he allegedly knew about the circumstances surrounding the disappearance, injury, and death

                                                  5
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 6 of 11 PageID 3169



 of Mr. Tur. The Court instructed the jury that the Government must prove 1) Defendant concealed

 a fact by a trick, scheme, or device; 2) the fact was material; 3) the fact was within the jurisdiction

 of a Federal department or agency; 4) the Defendant had a legal duty to disclose the concealed

 fact; and 5) the Defendant acted knowingly and willfully.2

        The Government failed to prove that Defendant had a legal duty to disclose any material

 facts which he purportedly concealed. Concealment cases require “a duty to disclose material facts

 on the basis of specific requirements for disclosure of specific information.” United States v.

 Safavian, 528 F.3d 957, 964 (D.C. Cir. 2008). The specificity requirement is necessary to comply

 with Fifth Amendment due process concerns that persons have fair warning that their actions are

 illicit. In Safavian, the court reversed the defendant’s 18 U.S.C. § 1001(a)(1) convictions because

 the purported duty to disclose was based on vague standards and principles that “give no indication

 of the particular facts or information an executive employee must disclose.” Id. at 965. The

 standards at issue in Safavian “range from exceedingly vague—'Employees shall put forth honest

 effort in the performance of their duties, § 2635.101(b)(5)—to somewhat more descriptive—

 'Employees shall not use public office for private gain.’ § 2635.101(b)(7). Only one has anything

 to do with disclosure. See § 2635.101(b)(11) (‘Employees shall disclose waste, fraud, abuse, and

 corruption to appropriate authorities.’).” Id. at 964.

        Similarly, the Government’s reliance on vague Navy regulations as forming the basis for

 Defendant’s legal duties for Count 3 is misplaced. The Government failed to present adequate

 evidence that Defendant had a specific legal duty to disclose any material facts which he




 2
   Defendant had requested the Court to additionally instruct the jury that the Government must
 also prove that Defendant acted with the specific intent to mislead. Defendant contends that the
 Government has failed to prove that he acted with said intent to mislead as required under §
 1001(a)(1).
                                                   6
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 7 of 11 PageID 3170



 purportedly concealed. Instead, the Government relies on vague and broadly-written Navy

 regulations, such as the Charge of Command. That document, which Admiral Gray discussed in

 some detail during his testimony, lays out the duties of commanding officers, including the duty

 of accountability, the requirement that a commander’s conduct be exemplary, etc. But the

 Government didn’t introduce evidence that specifically addresses Defendant’s purported duty to

 disclose any of the facts which the Government claims he concealed as part of Count 3. As in

 Safavian, the Navy regulations at issue here give no indication of the particular facts that Defendant

 was required to disclose. Accordingly, these regulations cannot form the basis for a duty to

 disclose. Therefore, Defendant should be granted an acquittal on Count 3.



        III.    The Government failed to prove Falsification of Records (Count 5)

        For Count 5, 18 U.S.C. § 1519, the Government must establish that Defendant knowingly

 altered, concealed, covered up, falsified, or made a false entry in a record, document, or tangible

 object - in this case emails to Admiral Mary Jackson and Captain Christopher Gray - with the

 intent to impede, obstruct, or influence the investigation of a matter within the jurisdiction of the

 Department of the Navy (specifically, the investigation into the circumstances surrounding the

 disappearance, injury, and death of Christopher Tur).

        Again, the Government failed to prove the requisite intent to obtain a conviction on this

 count. The Government presented no evidence that Defendant had any intent to impede, obstruct,

 or influence the investigation into Mr. Tur’s disappearance and death. Unlike NCIS investigators,

 neither Admiral Jackson nor Admiral Gray were personally investigating the disappearance and

 death of Mr. Tur. Nor did Admiral Jackson or Admiral Gray inform Defendant at any relevant

 time that he was suspected of being involved in Mr. Tur’s disappearance and death. (As Admiral



                                                   7
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 8 of 11 PageID 3171



 Gray acknowledged, he had to be careful of what he asked Defendant because Admiral Gray never

 read Defendant his Article 31 rights.) Therefore, the Government hasn’t proved that Defendant’s

 actions were intended to have any impact on the subject investigation.

        Because the Government failed to present evidence of Defendant’s intent to impede,

 obstruct, or influence the investigation as noted herein, an acquittal is warranted on Count 5.



        IV.     The Government failed to prove False Statements to a Federal Agency (Counts
                6 and 7)

        Count 6, 18 U.S.C. § 1001(a)(2), charges Defendant with knowingly and willfully making

 a materially false, fictitious, and fraudulent statement and representation in a matter within the

 jurisdiction of the executive branch by stating to Captain Ross that Mr. Tur did not go to the

 Defendant’s residence on or about January 9, 2015 after the party at the Bayview.

        Count 7, 18 U.S.C. § 1001(a)(2), charges Defendant with knowingly and willfully making

 a materially false, fictitious, and fraudulent statement and representation in a matter within the

 jurisdiction of the executive branch by stating to Captain Ross that Mr. Tur had come to the

 Defendant’s residence on or about January 9, 2015, but that Mr. Tur had not come inside.

        The Court instructed the jury that the Government must prove that 1) Defendant made the

 statement, as charged; 2) the statement was false; 3) the falsity concerned a material matter; 4) the

 Defendant acted willfully, knowing that the statement was false; and 5) the false statement was

 made or used for a matter within the jurisdiction of a department or agency of the United States.

 Jury Instruction No. 13.3



 3
   Defendant had requested the Court to additionally instruct the jury that the Government must
 also prove that Defendant acted with the specific intent to mislead. Defendant contends that the
 Government has failed to prove that he acted with said intent to mislead as required under §
 1001(a)(2).
                                                  8
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 9 of 11 PageID 3172



          Whereas NCIS was handling the investigation into the circumstances around Mr. Tur’s

 death, Captain Ross wasn’t actually investigating Defendant in any official capacity in relation to

 said circumstances. As Captain Ross’ testimony makes clear, he wasn’t at any time tasked with

 conducting an inquiry into Defendant’s possible involvement in Mr. Tur’s disappearance and

 death:

          Q. Now, did you speak with [Defendant] that Sunday further about events on the
          Friday night?

          A. I did.

          Q. Tell me about that.

          A. I was going through the day's events, I think it's later on after we'd found Tur
          and stuff and I just arbitrarily asked him, "Hey, did -- did he ever -- did he ever
          show up at your house?" And he told me, no, he hadn't.

 Testimony of Alonza Ross, January 8, 2020 (emphasis added).

          Captain Ross described a subsequent conversation as follows:

          Q. And after you finished that interview with NCIS, did you have another
          conversation with the defendant?

          A. Yes, I did.

          Q. Tell us about that conversation on January 15th.

          A. I come back and went over it again about that. We were -- at the interview, and
          I said, "Hey, did he" -- again, I asked him, "Did Tur actually show up at your
          house?"

                   And he said, "Well, yeah, he showed up there, but I didn't let him in."

                   So now I'm thinking, Well, wait a minute, you told me he didn't show up
          twice.

 Testimony of Alonza Ross, January 8, 2020.

          These conversations between Defendant and Captain Ross were, essentially, conversations

 between colleagues; these were not official interviews or interrogations. Allowing a conviction to

                                                    9
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 10 of 11 PageID 3173



 be based on comments made by Defendant during such informal communications would result in

 situations where the reach of § 1001 sweeps too broadly. In such a situation, a person could

 potentially be criminally liable under § 1001 for false comments made during any conversation

 with any person so long as the matter related to the authorized functions of a federal department

 or agency. This would result in a nearly limitless reach to § 1001.

        Lastly, Captain Ross wasn’t an investigator with NCIS or any other agency, but instead

 was a subordinate officer to Defendant. Defendant was under no legal obligation to answer Captain

 Ross’ questions, regardless of whether his answers were truthful or otherwise.

        For these reasons, acquittals on Counts 6 and 7 are necessary.


        WHEREFORE, for the reasons stated herein, as well as in Defendant’s prior Rule 29

 motions, this Court should grant a judgment of acquittal on all counts of conviction.



        Submitted on Jan. 31, 2020, by

        s/ Daniel Schwarz                                     Colby Vokey
        Daniel Schwarz                                        Texas Bar No. 24043391
        FBN 84665                                             The Law Firm of Colby Vokey PC
        245 SE 1st Street, Suite 404                          6924 Spanky Branch Court
        Miami, FL 33131                                       Dallas, TX 75248
        Phone: 305-900-0481                                   Phone: 214-697-0274
        Fax: 305-503-6973                                     Fax: 214-594-9034
        Daniel@danielschwarzlaw.com                           Email: vokeylaw@colbyvokey.com

        Terence Lenamon
        Fla. Bar No. 970476
        Terence Lenamon P.A.
        245 SE 1st Street, Ste. 404
        Miami, FL 33131
        Phone: 305-373-9911
        Fax: 305-503-6973
        Email: terry@lenamonlaw.com




                                                 10
Case 3:19-cr-00001-TJC-PDB Document 129 Filed 01/31/20 Page 11 of 11 PageID 3174



                                    CERTIFICATE OF SERVICE

          I hereby certify that on Jan. 31, 2020, a true and correct copy of the foregoing was
 electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
 parties.

                                              s/ Daniel Schwarz
                                              Daniel Schwarz




                                                 11
